Citation Nr: 0913416	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the Veteran's claim for 
service connection for hypertension.  

In an August 2005 rating decision, the RO granted service 
connection for PTSD and awarded an initial disability rating 
of 30 percent, effective March 4, 2005.  The appellant has 
appealed both decisions.

Subsequently, in an April 2006 rating decision, the RO 
increased from 30 percent to 50 percent the Veteran's initial 
rating for PTSD, effective March 4, 2005.  

As one of the claims on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in March 2005, November 2005, March 
2006, April 2006, and November 2008.  The VCAA duty to assist 
also requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 C.F.R. § 3.159.  

A psychological assessment of the Veteran, undertaken at a VA 
clinic in December 2006, revealed that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  While it was not disclosed why the Veteran was 
entitled to SSA disability benefits, a review of the claims 
file indicates that the Veteran was awarded total disability 
benefits for individual unemployability (TDIU) in February 
2008, in part, because his service-connected diabetes and his 
service-connected PTSD play a significant role in precluding 
his gainful occupation.  There is no indication in the claims 
file that the RO ever attempted to obtain a copy of SSA's 
decision, the Veteran's SSA medical records, and any 
subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

In addition, there are references found in VA outpatient 
treatment records to the Veteran's attendance at individual 
and group therapy at the Vet Center in Midland, Texas (see, 
i.e., VA medical records dated in March 2007, June 2007, July 
2007, and the March 2007 VA examination), but no copies of 
Vet Center records are found in the claims folder.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that fulfillment of VA's duty to assist 
includes the procurement and consideration of any clinical 
data of which VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand 
the AMC/RO should contact the Veteran and his representative 
and attempt to secure releases for all recent medical 
treatment records related to the Veteran's claims on appeal, 
especially any treatment records from the Midland, Texas Vet 
Center since March 2005.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from VA's West Texas Health Care System; however, as the 
claims file only includes records from those facilities dated 
up to April 2008, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his hypertension and PTSD disorders and 
whose records are not found within the 
claims file.  Of particular interest are 
any records of individual and group 
therapy from the Vet Center in Midland, 
Texas; and any outstanding records of 
evaluation and/or treatment of his 
hypertension and PTSD from VA's West Texas 
Health Care System, for the period from 
April 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for hypertension, claimed as 
secondary to service-connected diabetes 
mellitus, type II, and entitlement to an 
initial rating in excess of 50 percent for 
PTSD, should be reviewed.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




